Name: 2004/686/: 2004/686/EC:#Commission Decision of 29 September 2004 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of proquinazid, IKI-220 (flonicamid) and gamma-cyhalothrin in Annex I to Council Directive 91/414/EEC (notified under document number C(2004) 3384)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  chemistry;  agricultural policy
 Date Published: 2005-10-12; 2004-10-12

 12.10.2004 EN Official Journal of the European Union L 313/21 COMMISSION DECISION of 29 September 2004 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of proquinazid, IKI-220 (flonicamid) and gamma-cyhalothrin in Annex I to Council Directive 91/414/EEC (notified under document number C(2004) 3384) (Text with EEA relevance) (2004/686/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products. (2) A dossier for the active substance proquinazid was submitted by DuPont (UK) Ltd. to the authorities of the United Kingdom on 9 January 2004 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For IKI-220 (flonicamid) a dossier was submitted by ISK Biosciences Europe SA to the French authorities on 23 December 2003 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For gamma-cyhalothrin a dossier was submitted by Pytech Chemicals GmbH to the authorities of the United Kingdom on 4 November 2003 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The authorities of the United Kingdom and France have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the respective applicants to the Commission and other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (4) By this Decision it should be formally confirmed at Community level that the dossiers are considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements set out in Annex III to Directive 91/414/EEC. (5) This Decision should not prejudice the right of the Commission to request the applicant to submit further data or information in order to clarify certain points in the dossier. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 6(4) of Directive 91/414/EEC, the dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to that Directive, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to that Directive in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member States shall pursue the detailed examination for the dossiers concerned and shall report the conclusions of their examinations accompanied by any recommendations on the inclusion or non-inclusion of the active substance concerned in Annex I of Directive 91/414/EEC and any conditions related thereto to the European Commission as soon as possible and at the latest within a period of one year from the date of publication of this Decision in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/71 (OJ L 127, 29.4.2004, p. 104). ANNEX Active substances concerned by this Decision No Common name, CIPAC identification number Applicant Date of application Rapporteur Member State 1 Proquinazid CIPAC-No: 764 DuPont (UK) Ltd 9.1.2004 UK 2 IKI-220 (flonicamid) CIPAC-No not yet allocated ISK Biosciences Europe SA 23.12.2003 FR 3 Gamma-cyhalothrin CIPAC-No not yet allocated Pytech Chemicals GmbH 4.11.2003 UK